DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment filed on 13 September 2021. As directed by the amendment: Claims 112, 114, 119, 130, and 134 have been amended and claims 1-111, 116, 120-129, and 131 are cancelled. Claims 112-115, 117-119, 130, and 132-134 currently stand pending in the application. 
The amendments to claim 114 are sufficient to overcome the relevant claim objections listed in the previous action. Namely, the improper antecedence has been resolved. Accordingly, the claim objections are withdrawn. 
The amendments to claims 119 and 134 are sufficient to overcome the relevant drawing objections and the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, listed in the previous action. Accordingly, the relevant drawing objections and the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn. 
The amendments to claim 112 are sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, listed in the previous action. Accordingly, the relevant rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. The amendments to claim 130 are not sufficient to overcome the relevant rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, listed in the previous action. Namely, the indefiniteness has not been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, are maintained and repeated in relevant part below. 

Response to Arguments
Applicant’s arguments, in the response dated 28 December 2020, with respect to the rejections under 35 U.S.C. § 102(b) and 103(a), have been fully considered but they are not persuasive. Applicant contends that Smith (US 2007/0208364) includes no disclosure that his flexible insertion device is structured for, or can otherwise be used for, fixating a bone fracture. Examiner respectfully submits that the language of the preamble including an apparatus for fixating a bone fracture, or an intramedullary apparatus for fixating a bone fracture, is interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use. Smith’s apparatus is fully capable of fixating a bone fracture because it is an insertable surgical device that is fully capable of being inserted into an appropriately dimensioned bored hole in bone across a fracture to at least temporarily fixate the fracture relative to the apparatus. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 130 and 133 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 130, the limitation “the body is flexed into a curve” (ll. 6) renders the claims indefinite, as it is unclear if the recited curve refer back to the previously recited curve (“a body the curve. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 112-115, 117, 118, 130, and 132-134 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent Application Publication No. US 2007/0208364 to Smith et al. (hereinafter, “Smith”). 
As to Claims 112-115, 117, 118, 132, and 134, Smith discloses an apparatus fully capable of fixating a bone fracture (interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; Smith’s apparatus is fully capable of fixating a bone fracture because it is an insertable surgical device that is fully capable of being inserted into a bored hole in bone across a fracture to at least temporarily fixate the fracture relative to the apparatus), the apparatus comprising a body (6) configurable in a curve (¶43, 55), shown in FIG. 1; members (11) disposed within the body, shown in FIGs. 2 and 7, secured to an attachment location (13) (¶44), and configured to move axially relative to one another as the body is flexed into the 
As to Claims 130 and 133, Smith discloses an apparatus fully capable of being an intramedullary apparatus for fixating a bone fracture (interpreted as language of intended use, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; Smith’s apparatus is fully capable of being an intramedullary apparatus for fixating a bone fracture 









Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 119 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of U.S. Patent Application Publication No. US 2008/0319455 to Harris et al. (hereinafter, “Harris”). 
Smith discloses a proximal end (portion to the right in FIG. 2) and a distal end (portion to the left in FIG. 2); wherein the mechanism includes, at the proximal end, a lock (locking pads 25) that includes the locking location (the mechanism a lock that performs the locking at the locking location); and an end cap (37) attached to the distal end (¶48), shown in FIG. 8; but is silent as to a screw attached to the distal end. 
Harris teaches an apparatus comprising an end cap (850) that may be connected to a distal end of the apparatus using a snap or thread connection (¶138). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to attach the end cap (37) disclosed by Smith to the distal end using a thread connection, since Harris teaches that an end cap may be connected to a distal end of the apparatus using a snap or thread connection, and the simple substitution of one known element for another (replacing Smith’s . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775